MEMORANDUM
LETTS, J.
The only interest in partnership property which may he subjected to the payment of the individual debt of the judgment debtor is his share in the partnership property in excess of that which is required to pay the partnership debts.
Here it is necessary for the plaintiff to establish that there is an excess in value over the partnership debts. Until that is shown the judgment creditor is not entitled to the aid of a Court of Equity.
This element is not seen upon a reading of the files in the case. Accordingly plaintiff’s motion for a hearing on Bill and Answer and for reference to Auditor is denied.